Citation Nr: 0724736	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  03-33 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for residuals of a cut on 
the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from March 1973 to May 1976.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii, that denied entitlement to service connection for a 
left hand cut.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran maintains that he was treated for an injury to 
his left hand during service in 1973 or 1974.  The veteran 
reported that he received 13 stitches to his left hand at the 
Camp Pendleton Clinic after he sustained a cut from a glass 
bottle.  

Current VA examination in August 2004 confirms that the 
veteran has a residual scar at the left wrist ulnar surface.  
The veteran reported weakness and numbness of the left hand.  

The veteran's service medical records are sparse, consisting 
of two Reports of Medical Examinations, one at enlistment in 
January 1973, and the other from December 1978, for the 
Marine Reserves; and a Report of Medical History from January 
1973.  These documents do not indicate that the veteran 
injured his left hand during service, or that the veteran had 
a scar on his left hand.  Importantly, however, the January 
1973 Report of Medical Examination and Report of Medical 
History list the veteran's name as [redacted], but 
the veteran's DD Form 214's and the December 1978 Report of 
Medical Examination list the veteran's name as [redacted]
[redacted].  Similarly, recent VA treatment records from the 
1990's show the veteran's name as [redacted].  All of the 
records have the same Social Security number.  It is unclear 
from the record whether a search for the veteran's service 
medical records was conducted based on all three names, or 
whether it was limited only to [redacted].  

Because of the veteran's use of three different names, and 
the absence of any service medical treatment records in the 
file, a search for the veteran's service medical records 
should be conducted, to include searching for such records 
under the names of [redacted] and [redacted].  

Also, on remand, the RO should clarify whether the veteran 
wishes to withdraw his request for a personal hearing before 
a Veterans Law Judge.  In correspondence dated in February 
2007, the veteran appeared to withdraw his previous request 
for a hearing before a Veterans Law Judge.  This 
correspondence was received at the Board on March 23, 2007.  
On the same day in March 2007, the Board received the 
Appellant's Brief, which indicates that the veteran requested 
a hearing but no hearing had been conducted, and that there 
was no evidence that the veteran had withdrawn his request 
for a hearing.  On remand, the veteran and his representative 
should be asked to clarify whether a hearing is desired.  

Accordingly, the case is REMANDED for the following action:

1.  Request copies of the veteran's 
service medical records from the National 
Personnel Records Center.  The request 
should include a search under the names 
[redacted], [redacted], and 
[redacted].  Any records received 
should be associated with the claims 
file, and all efforts to retrieve the 
records should be documented.

2.  Clarify whether the veteran desires a 
personal hearing before a Veterans Law 
Judge.  If a hearing is desired, schedule 
the veteran for a personal hearing.  

3.  Following completion of the 
development requested, readjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



